On February 8, 1995, the Court ordered that pursuant to MCA 45-5-401(l)(b) and MCA46-18-502, Defendant is hereby sentenced for the present offense of Robbery and designated a Persistent Felony Offender to confinement in the Montana State Prison for a term of sixty (60) years, with none of that time suspended. The Court further orders that Defendant shall be sentenced to an additional ten (10) years at the Montana State Prison for the use of a weapon in the commission of this offense as provided by MCA 46-18-221. The ten (10) year sentence shall run consecutive to the sentence imposed above, for a total of seventy (70) years in the Montana State Prison, with none suspended. The Court designated Defendant a dangerous offender for purposes of parole eligibility under MCA46-18-404. Defendant shall receive credit for time served in the Lake County Jail, which as of the date of Judgment totaled one hundred eighty-eight (188) days. The Court recommended to the Department of Corrections that Defendant receive mental health and anger management control counseling as a prerequisite to his being considered for parole. The Court further ordered that Defendant shall pay a surcharge of twenty dollars ($20.00), as required by law, which shall be paid to the Clerk of the District Court.
On August 22,1996, Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Defendant was present via telephone conference call and was represented by Sharon Noel, legal intern with the Montana Defender Project. The State was not represented.
Before hearing the application, Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. Defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
*69DATED this 23rd day of September, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Sharon Noel, legal intern of the Montana Defender Project for representing William Allen in this matter.